                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


 IN RE: AMERICAN MEDICAL SYSTEMS, INC.
        PELVIC REPAIR SYSTEM
        PRODUCTS LIABILITY LITIGATION                                MDL No. 2325


THIS DOCUMENT RELATES TO:

 Vincent, et al. v. American Medical
                                                     Civil Action No. 2:14-cv-07382
 Systems, Inc., et al.


                     MEMORANDUM OPINION AND ORDER

      On December 5-7, 2018, the court conducted a Mandatory Settlement

Conference as to the plaintiffs’ claims against defendant American Medical Systems,

Inc. (“AMS”). When the plaintiffs did not appear in person at the settlement

conference as required, by Order entered on December 11, 2018, the court directed

the plaintiffs to show cause on or before January 4, 2019, why the case should not be

dismissed with prejudice pursuant to Rule 16(f) of the Federal Rules of Civil

Procedure [ECF No. 24]. Having failed to show cause, and for the reasons stated

below, the court DISMISSES the case WITH PREJUDICE.

I.    Background

      On October 17, 2018, I entered an order directing the plaintiffs to meet and

confer with settlement counsel for AMS on or before November 2, 2018, and to engage

in good faith discussions about the possibility of settlement. See Pretrial Order

(“PTO”) # 265. Should this case remain unresolved after November 2, 2018, I apprised
the parties in the same PTO, the court would compel their presence in Charleston,

West Virginia, at the Robert C. Byrd United States Courthouse for a Mandatory

Settlement Conference, which would be confirmed by a later court order. In addition,

I warned any failure to comply with PTO # 265 may result in a substantial sanction,

including the dismissal of this case with prejudice.

      Pursuant to PTO # 265, on November 8, 2018, I directed the parties and their

counsel of record to appear in person at the Robert C. Byrd United States Courthouse

for a Mandatory Settlement Conference scheduled between December 5-7, 2018. See

PTO # 268. Again, I warned that any failure to comply with this directive may result

in a substantial sanction, including the dismissal of this case with prejudice.

      Despite these warnings, the plaintiffs failed to comply with PTO # 265 and

PTO # 268, including failing to appear in person at the Mandatory Settlement

Conference as directed. Nothing in the record suggests that the plaintiffs believed in

good faith that they were relieved from the obligation to engage in good faith

settlement discussions with AMS or attend the Mandatory Settlement Conference.

      Thereafter, by Order, the court directed the plaintiffs to show cause justifying

the failure to comply with PTO # 265 and PTO # 268. In the same Order, I warned

for the third time that failure to show cause would result in the dismissal of this case

pursuant to Rule 16(f) of the Federal Rules of Civil Procedure with prejudice.

Nonetheless, the plaintiffs did not comply with this third and final warning.




                                           2
II.   Legal Standard

      Rule 16(a)(5) of the Federal Rules of Civil Procedure permits the court to issue

orders regarding pretrial conferences for the purpose of facilitating settlement. Fed.

R. Civ. P. 16(a)(5). Rule 16(f) provides a court may issue any just order, including

those authorized by Rule 37(b)(2)(A)(ii)–(vii) if a party fails to appear at a pretrial

conference or fails to obey a scheduling or other pretrial order. Id. 16(a)(5), (f). Rule

37(b)(2), in turn, sets forth a list of sanctions available when a party fails to comply

with a court order, including “dismissing the action or proceeding in whole or in part.”

Id. 37(b)(2)(A)(v). Before levying dismissal or default as a sanction under Rule 37, a

court generally must first consider four factors:

             (1) Whether the noncomplying party acted in bad faith; (2)
             the amount of prejudice his noncompliance caused his
             adversary, which necessarily includes an inquiry into the
             materiality of the evidence he failed to produce; (3) the
             need for deterrence of the particular sort of noncompliance;
             and (4) the effectiveness of less drastic sanctions.

Mut. Fed. Sav. & Loan Ass’n v. Richards & Assocs., Inc., 872 F.2d 88, 92 (4th Cir.

1989) (citing Wilson v. Volkswagon of America, Inc., 561 F.2d 494, 503–04 (4th Cir.

1977), cert. denied, 434 U.S. 102 (1978)).

      In applying these factors to this case, I must be cognizant of the realities of

multidistrict litigation and the unique problems an MDL judge faces. Specifically,

when handling six MDLs, case management becomes of utmost importance. See In re

Phenylpropanolamine Prods. Liab. Litig., 460 F.3d 1217, 1231 (9th Cir. 2006)

(emphasizing the “enormous” task of an MDL court in “figur[ing] out a way to move

thousands of cases toward resolution on the merits while at the same time respecting


                                             3
their individuality”). I must define rules for discovery and settlement conferences and

strictly adhere to those rules, with the purpose of ensuring that pretrial litigation

flows as smoothly and efficiently as possible. See id. at 1232 (“[T]he district judge

must establish schedules with firm cutoff dates if the coordinated cases are to move

in a diligent fashion toward resolution by motion, settlement, or trial.”); see also Fed.

R. Civ. P. 1 (stating that the Federal Rules of Civil Procedure “should be construed,

administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding”). In turn, counsel

must collaborate with the court “in fashioning workable programmatic procedures”

and cooperate with these procedures thereafter. In re Phenylpropanolamine, 460 F.3d

at 1231–32. Pretrial orders—and the parties’ compliance with those orders and their

deadlines—“are the engine that drives disposition on the merits.” Id. at 1232. A

“willingness to resort to sanctions” in the event of noncompliance can ensure that the

engine remains in tune, resulting in better administration of the vehicle of

multidistrict litigation. Id.; see also Freeman v. Wyeth, 764 F.3d 806, 810 (8th Cir.

2014) (“The MDL judge must be given ‘greater discretion’ to create and enforce

deadlines in order to administrate the litigation effectively. This necessarily includes

the power to dismiss cases where litigants do not follow the court’s orders.”).

III.   Discussion

       Together, PTO # 265 and PTO # 268 required the plaintiffs to attend the

Mandatory Settlement Conference. Each PTO explicitly stated: “[a]ny plaintiff who

fails to comply with this PTO may be subject to a substantial sanction, including



                                           4
dismissal with prejudice.” PTO # 265 at 1–2; PTO # 268 at 1–2. Applying the Wilson

factors to these facts and bearing in mind the unique context of multidistrict

litigation, I conclude that sanctions under Rule 37 are justified.

       The first factor—bad faith—is difficult to ascertain given that the plaintiffs

were not present in court and did not respond to the show cause order entered on

December 11, 2018. While I am cognizant of the difficulties that are presented by the

plaintiffs not being represented by counsel, those difficulties do not excuse the

plaintiffs from their obligation to pursue their case actively. See Link v. Wabash R.R.

Co., 370 U.S. 626, 634 n.10 (1962) (“[A] civil plaintiff may be deprived of his claim if

he failed to see to it that his lawyer acted with dispatch in the prosecution of his

lawsuit.”). Simply stated, a pro se litigant is not immune from sanctions for failure to

comply with court orders. “Pro se litigants are entitled to some deference from courts.

But they as well as other litigants are subject to the time requirements and respect

for court orders without which effective judicial administration would be impossible.”

Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (internal citations omitted). This

court spent considerable resources attempting to notify the plaintiffs of the

Mandatory Settlement Conference and provided a recourse to the imposition of

sanctions upon a showing of good cause. Nothing in the record suggests that the

plaintiffs complied with this directive. Having failed to comply with the court’s orders,

or respond to the subsequent motion to dismiss, I must weigh the first factor against

the plaintiffs.




                                           5
      The second factor—prejudice caused by noncompliance—also leans toward an

order for sanctions. The plaintiffs had over one-months’ notice of the mandatory

settlement conference, yet failed to engage with AMS in good faith settlement

negotiations or communicate any inability to attend the Mandatory Settlement

Conference before the November 2, 2018 meet and confer deadline. See PTO # 265 ¶

1. AMS having no indication that the plaintiffs would fail to attend, likely spent that

time preparing for settlement negotiations. AMS has also expended substantial

resources on lawyers, travel and time spent attempting to reach the plaintiffs

unsuccessfully. Furthermore, because AMS has had to divert its attention away from

responsive plaintiffs, the delay has impacted the progress of the remaining cases in

this MDL unfairly.

      The adverse effect on the management of the MDL as a whole segues to the

third factor: the need to deter this sort of noncompliance. When parties fail to comply

with deadlines provided in pretrial orders, a domino effect develops, resulting in the

disruption of other MDL cases. In short, I have had to direct my time and resources

to noncompliant plaintiffs at the expense of compliant plaintiffs in this MDL. This

cumbersome pattern goes against the purpose of MDL procedure, and I must deter

any behavior that would allow it to continue. See H.R. Rep. No. 90-1130, at 1 (1967),

reprinted in 1968 U.S.C.C.A.N. 1898, 1901 (stating that the purpose of establishing

MDLs is to “assure the uniform and expeditious treatment” of the included cases).

      Last, Wilson’s fourth factor directs the court to consider the effectiveness of

lesser sanctions. In recognition of this duty, the court gave the plaintiffs one final



                                          6
chance to justify their failure to comply with the directives of this court. Having failed

to do so – or even respond – the plaintiffs have now blatantly disregarded multiple

orders, each warning that a failure to comply may result in the dismissal of this case.

In light of the evidence, I find that dismissal is now appropriate, as there is no reason

to believe that a lesser sanction would be effective. In sum, the court is left with little

alternative.

IV.   Conclusion

      For the reasons stated above, it is ORDERED that this case is DISMISSED

with prejudice pursuant to Rule 16(f) of the Federal Rules of Civil Procedure for

failure to attend the Mandatory Settlement Conference as directed in PTO # 265 and

PTO # 268, and for failure to respond to my Show Cause Order as directed. It is

further ORDERED that this action is STRICKEN from the docket, and any motions

pending in this case at this time are DENIED AS MOOT.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                         ENTER:         February 8, 2019




                                            7
